DETAILED ACTION

Claims 1-3 & 5-20 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 


Issue #1
Applicant: “Applicant respectfully submits that the Examiner's analysis of the claims pending in the subject application is incomplete. Section 2103 of MPEP states that "...each claim should be reviewed for compliance with every statutory requirement for patentability.. .thus Examiners should state all reasons and bases for rejecting claims." The Examiner has failed to provide detailed reasoning for rejecting each claim under 35 U.S.C. 101. Rather, the Office Action has provided generic boilerplate reasoning in relation to independent claims 1, 12 and 20. Furthermore, the Office Action has lumped many of the dependent claims together, provided a high level analysis of the dependent claims and included "catch-all" phrases to reject all the dependent claims.  

Examiner:  All claims were evaluated in addressing the 101 rejection, including all dependent claims.  The dependent claims just further limit the abstract idea in the independent claim(s).  

Issue #2
Applicant: Integrated into a Practical Application - The Office Action asserts that claim 1 covers a commercial or legal interaction or a concept performed in the human mind, namely "transferring a resource (funds) between records (accounts) based on criteria found in the message." The Office Action further asserts that the alleged fundamental economic concept or practice or commercial or legal interaction is not integrated into a practical application.  The Applicant respectfully traverses these assertions. The Applicant respectfully submits that the implementation of an additional security measure prior to the resource allocation is not just an incidental feature, but imposes meaningful limits on practicing the claimed subject matter. In particular, amended claim 1 recites, inter alia, receiving an authentication indication of the user via the non-messaging application and in response to receiving, from the client device, a selection of the selectable option and after receiving the authentication indication, allocating a resource. (Emphasis added.) The specific combination of operations recited in the claims provide a specific improvement to the security of existing computing systems. Accordingly, the claims are integrated into a practical application. 

Examiner:   The claim is still directed to a certain method of organizing human activity, and the claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do no more than generally link the use of the judicial exception to a particular technological environment. What is the technical problem and technical solution per the specification and how do they integrate/map to the claim language?  

Issue #3
Applicant: “Additional Elements Amount to Significantly More than the Judicial Exception - The Examiner further alleges that the claims do not include additional elements that are sufficient to amount to significantly more than the alleged judicial exception. The Applicant respectfully traverses this assertion.  The Office Action asserts that the alleged additional elements as set forth by the Examiner amount to no more than merely generic computer elements. However, the amended claims relate to the implementation of an additional security measure prior to the resource allocation, which cannot be characterized as well-known, routine or conventional activity in the field, as evidenced at least by the fact that none of the art of record contains or teaches such features, alone or in combination. Accordingly, such features are not widely prevalent or in common use in the industry and amount to significantly more than the alleged judicial exception. 

Examiner:  Per the 101 rejection below, the claims do not recite significantly more.  It’s not clear how the solution overcomes the “generally-linking” standard indicated in the rejection (applicant points to the well known and conventional WRC standard, which the Examiner did not apply in the rejection – rendering the argument moot).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). Furthermore, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. (MPEP 2106.05 (I))


Applicant’s arguments with respect to 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by improving consistency within the claims and/or with respect to the specification:

Claims 11 & 19:

Amend to: “the  proposed resource transfer” or change Claim 1, 12 & 20 to “the defined proposed resource transfer” in the generating step.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 & 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 12 & system Claim 20.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


a communication module; a processor coupled to the communication module; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor for: receiving, from a client device, an authentication credential for querying a message account associated with a user of the client device; associating the authentication credential with a client record of the user of the client device; identifying, based on delegated access to query the message account at a message server using the authentication credential, a resource request message among a plurality of messages associated with the message account using a defined criteria; obtaining, based on the resource request message, a resource parameter to define a proposed resource transfer to a recipient entity; generating and transmitting, to the client device, a transfer request alert based on the proposed resource transfer for display on a non-messaging application interface at the client device, wherein the transfer request alert includes the obtained resource parameter and a selectable option; receiving, from the client device, an authentication indication of the user via the non-messaging application; and in response to receiving, from the client device, a selection of the selectable option and after receiving the authentication indication, allocating a resource associated with the resource parameter from the client record to a data record associated with the recipient entity.  




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction), or a Mental process (concept performed in the human mind) of transferring a resource (funds) between records (accounts) based on criteria found in a message.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Similarly if a claim limitation under its BRI, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. (Claims can recite a mental process even if they are claimed as being performed on a computer Gottschalk v. Benson, 409 U.S. 63; "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).) 

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The communication module, processor, memory, client device, server and non-messaging application interface in Claim 1 (as well as the non-transitory CRM of Claim 20) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Generally linking the use of the judicial exception with the use of generic computer components to a particular technological environment or field of use, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claims 6 & 16 – OCR – which is a computer tool used to implement the abstract idea on a generic computer; Claim 7 & 17 – Oauth token – which is a form of data representation; Claim 8 – e-mail - which is a computer tool used to implement the abstract idea on a generic computer) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7, 9, 11-12, 16-17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo (US 20140244453) in view of Chen (US 20170109178).

Claim 1. 


Rephlo teaches the following limitations: 

a communication module; a processor coupled to the communication module; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor for: 

(Rephlo – [0056] memory…various components (e.g., servers, computers, processors)… the various components may be combined; [claim 1] one or more computer processors that accesses the customer email account and retrieves transaction data from an electronic receipt included in an email in the customer email account; a collection module that collects the retrieved transaction data; and)

receiving, from a client device, an authentication credential for querying a message account associated with a user of the client device; associating the authentication credential with a client record of the user of the client device; 


(Rephlo - [0035] Email system 208 may maintain email accounts for a plurality of account holders. An account holder may establish a username and password to enable the account holder to log in and access email messages. [0038] client device 302 also may be a mobile device…running google android [0050] Backend 318 may be associated with various databases, including account databases that maintain, for example, customer account information, product databases that maintain information about products and services available to customers, content databases that store content associated with, for example, a financial institution, and the like. [0051] The information permitting access may allow an institution to periodically log in to the customer's email system, for example, as the customer and scan the customer's email that is associated with the login information. The login information also may be used by an application programming interface (API) associated with the institution to have access to and scan the customer's email accounts as described herein. In various embodiments, the customer may opt-in via a setting set by the customer in a settings profile associated with the customer. For example, a customer could log in to an online banking application associated with the institution and set a setting in a setting profile associated with the customer. The settings profile also may allow the customer to provide the login information via, for example, the online banking application. Once the institution has received the opt-in, the institution may save a setting (e.g., a flag in an account associated with the customer) in an account database.)



    PNG
    media_image1.png
    871
    708
    media_image1.png
    Greyscale


Examiner Note: Spec 0065 “credential may be used to access or to query the message account” (0064 e.g. email account). Spec [0043] “the resource server 120 may be associated with a banking institution and may provide banking services to the transferor entity.”;  [0065] “As the user may be logged into a mobile banking application at the client device 110, the resource server 120 may identify the user from which the authentication credential was received and may associate that authentication credential with one of the client records 126 stored at the resource server 120.”



identifying, based on delegated access to query the message account at a message server using the authentication credential, a resource request message among a plurality of messages associated with the message account using a defined criteria; 


(Rephlo – [0017] merchant may email a receipt or bill to an email address designated by the user. [0023] a cardholder may opt-in to automated scanning of their e-mail inbox to search for e-receipts. Once opted in, an institution may check each incoming and/or existing e-mail for receipt, purchase, and/or other financial information… The institution may use various algorithms for identifying the e-receipts, such as, for example, scanning the subject of the email for keywords ( e.g., "receipt", "e-receipt" or other like terms that may be used to identify e-receipts) and/or known merchant names. [0053] institution may retrieve the retailer name, purchase price, and description of the item (including, but not limited to, name and/or SKU level data). [claim 8] electronically scanning email of a customer in an email system to identify one or more emails that includes an electronic receipt [0051])


Examiner Note: Keyword corresponds to the defined criteria. Spec 0064 “by transmitting the authentication credential to the resource server 120, the client device 110 may delegate, to the resource server 120, access to query the message account of the user.”


obtaining, based on the resource request message, a resource parameter to define a proposed resource transfer to a recipient entity; 

(Rephlo – [0052] the institution may, for example, log in as a customer to access customer email messages. To scan messages, in an example embodiment, the institution may step through each electronic mail message in a customer's inbox. Each message may be individually analyzed for information indicating an e-receipt. As noted above, the method may also be utilized for bill analysis and processing. The scanning procedure may include contextual analysis, keyword search, or any other viable process…the system may analyze portions of the message other than the body, such as the subject, sender, date/time information [0053] the institution may retrieve transaction data from one or more electronic messages. In an example embodiment, the institution may extract transaction data from an e-mail that has been identified as a receipt, using, for example, techniques associated with web and/or screen scraping. For example, the institution may retrieve the retailer name, purchase price, and description of the item (including, but not limited to, name and/or SKU level data). The institution may store transaction data in, for example, databases associated with backend systems of the institution.)

Examiner Note: Spec 0072 “resource parameter may include particulars15 pertinent for defining a resource transfer (e.g., transferor identifier, recipient identifier, amount, desired date of transfer, or the like).”


generating and transmitting, to the client device, a transfer request alert based on the proposed resource transfer for display on a non-messaging application interface at the client device, 

(Rephlo – [0025] systems and methods provided herein may automatically process bills provided by a user. For example and not by way of limitation, the system may present an alert to a user when a bill is received prompting the user to pay the bill instantly or schedule a payment for that bill (e.g. "We've received a bill from UtilityCompanyinc. for $72.40. Pay now from Primary Checking (balance: $3212.45)?") Additionally, alerts may be triggered based on bill patterns or amounts. [0038] Client device 302 also may be a mobile device…running Google’s Android [0045] content that can be accessed by, for example a client device (e.g., client device A 02) through a network (e.g., network 304), such as the Internet. In various examples, web servers, may deliver web pages, relating to, for example, online banking applications)

Examiner Note: Spec 0073 “the client device 110 may display the transfer request alert on a non-messaging application interface. The non-messaging application interface25 may be unaffiliated or un-linked with an e-mail application. For instance, the transfer request alert may be displayed by a mobile banking application interface or by notification banners / pop-up banners within an operating system executing on the client device 110. In some examples, the client device 110 may display the transfer request alert as a notification banner on a lock-screen of the client device 110 (e.g., password entry screen when the client device 110 is30 electronically locked).”; [0116] “the non-messaging application (e.g., mobile banking application).”


wherein the transfer request alert includes the obtained resource parameter and a selectable option; 

(Rephlo – [0025] systems and methods provided herein may automatically process bills provided by a user. For example and not by way of limitation, the system may present an alert to a user when a bill is received prompting the user to pay the bill instantly or schedule a payment for that bill (e.g. "We've received a bill from UtilityCompanyinc. for $72.40. Pay now from Primary Checking (balance: $3212.45)?") Additionally, alerts may be triggered based on bill patterns or amounts.)


Examiner Note: See Instant Drawing Fig. 6


    PNG
    media_image2.png
    642
    426
    media_image2.png
    Greyscale



the client record to a data record associated with the recipient entity.

(Rephlo – [0027] A customer may use the credit card or banking account to consummate a number of transactions with others. For example and not by way of limitation, a customer may utilize a credit card, debit card or mobile payment device to purchase an item at a retailer. [0028] A customer 104 may consummate a transaction with a third party 104. The third party 104 maybe, for example and not by way of limitation, a purveyor of goods and services. The third party 104 may be a brick and mortar retail location, an individual performing services, an online retailer, a financial institution, or any other party…For example and not by way of limitation, the third party 104 may receive payment or otherwise consummate a transaction with a customer 102.

Examiner Note: The payment is transferred from the account of a payer to the recipient. The payment would necessarily be received/deposited by the recipient at a designated account. Spec 0050 “The client records 126 may include data records associated with entities. For instance, the respective data records may include data associated with savings bank accounts, chequing bank accounts, investment accounts, or lending products (e.g., line-of-credit account, mortgage, etc.), among other examples.”

Rephlo does not explicitly teach the following limitations, however Chen teaches: 


receiving, from the client device, an authentication indication of the user via the non-messaging application; and

(Chen - [0046] Initially, as shown in FIG. 2E, the financial services application 120 displays a login user interface on the touchscreen 102. The user is prompted to enter personal identification information, i.e., a username at field 212 and a password at field 214. Upon completion, the user can select a login button 216 to login to the financial services application 120.) 



Examiner Note: Spec 0116 “the processor may receive, from the client device 110, an authentication indication of the user via the non-messaging application (e.g., mobile banking application). That is, an additional security measure may be implemented prior to settling the resource allocation. In some scenarios, the processor may receive a biometric input associated with the client record in addition to a signal representing selection of a20 "confirm" user interface. Other types of authentication indications, such as passcodes, may be contemplated.”


in response to receiving, from the client device, a selection of the selectable option and after receiving the authentication indication, allocating a resource associated with the resource parameter from  

(Chen –  [0044] the retailer-specific credit card is a “RockRed Card.”  [0050] After the end user 150 has logged in and has been authenticated, the financial services application 120 displays a confirm checkout user interface, as shown in FIG. 2F. The confirm checkout user interface includes a “Confirm Checkout using RockRed Card” confirmation button 218 that, when selected, completes the purchase transaction using the financial services application 120. To complete the purchase transaction, the financial services application 120 transmits personal information of the end user 150, such as personal identification information (e.g., username and password) or personal account information (e.g., credit card account information) to the financial services server 140, where the purchase transaction is verified.)

Examiner Note:  Spec [0072] “the selectable option may include a "confirm" or "authorize" user interface element for receiving user input associated with the transfer request alert”.  



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rephlo with Chen in order to complete a purchase transaction using a financial services application which avoids providing personal information (e.g., credit card information) to a retailer to improve the security functionality of the computer by protecting the user’s personal information from being compromised [Chen - 0051].







Claim 6. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

wherein identifying the resource request message includes conducting at least one of optical character recognition or image recognition operations to identify the resource request message among the plurality of messages.  

(Rephlo – [0052] scan messages, in an example embodiment, the institution may step through each electronic mail message in a customer's inbox. Each message may be individually analyzed for information indicating an e-receipt. As noted above, the method may also be utilized for bill analysis and processing. The scanning procedure may include contextual analysis, keyword search, or any other viable process. [claim 15] scanning one or more electronic bills for bill data; using one or more computer processors to extract the bill data from the one or more electronic bills; and)

Examiner Note: Spec [0084] The processor may identify a resource request message (e.g., bill payment notification e-mail, or the like) among a plurality of messages (e.g., global set of e-mail messages associated with the e-mail account of the transferor entity) based on optical character15 recognition or image recognition operations using one or more defined criteria. For instance, the processor may query or scan the plurality of messages to identify keyword expressions, such as "Statement Balance", "Minimum Payment", or "Due Date" to identify bill payment notification related emails.


Claim 7. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

wherein the authentication credential includes at least one of a user identifier, a password, and an OAuth token.  

(Rephlo – [0035] Email system 208 may maintain email accounts for a plurality of account holders. An account holder may establish a username and password to enable the account holder to log in and access email messages.)




Claim 9. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

wherein the defined criteria includes at least one of a keyword expression, an account number associated with a recipient identifier, an email address associated with a recipient, an electronic mail account domain associated with the recipient, and a recipient name associated with a list of geographically grouped recipients for identifying the resource request message.  

(Rephlo - [0023] a cardholder may opt-in to automated scanning of their e-mail inbox to search for e-receipts. Once opted in, an institution may check each incoming and/or existing e-mail for receipt, purchase, and/or other financial information… The institution may use various algorithms for identifying the e-receipts, such as, for example, scanning the subject of the email for keywords (e.g., "receipt", "e-receipt" or other like terms that may be used to identify e-receipts) and/or known merchant names. [0052] scan messages, in an example embodiment, the institution may step through each electronic mail message in a customer's inbox. Each message may be individually analyzed for information indicating an e-receipt. As noted above, the method may also be utilized for bill analysis and processing. The scanning procedure may include contextual analysis, keyword search, or any other viable process.)




Claim 11. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

defined proposed resource transfer.

(Rephlo – [0052] the institution may, for example, log in as a customer to access customer email messages. To scan messages, in an example embodiment, the institution may step through each electronic mail message in a customer's inbox. Each message may be individually analyzed for information indicating an e-receipt. As noted above, the method may also be utilized for bill analysis and processing. The scanning procedure may include contextual analysis, keyword search, or any other viable process…the system may analyze portions of the message other than the body, such as the subject, sender, date/time information [0053] the institution may retrieve transaction data from one or more electronic messages. In an example embodiment, the institution may extract transaction data from an e-mail that has been identified as a receipt, using, for example, techniques associated with web and/or screen scraping. For example, the institution may retrieve the retailer name, purchase price, and description of the item (including, but not limited to, name and/or SKU level data). The institution may store transaction data in, for example, databases associated with backend systems of the institution.)


Rephlo does not explicitly teach the following limitation, however Chen further teaches:

wherein the selectable option is a user interface element that, when selected by the user of the client device, confirms the   

(Chen – [0050] After the end user 150 has logged in and has been authenticated, the financial services application 120 displays a confirm checkout user interface, as shown in FIG. 2F. The confirm checkout user interface includes a “Confirm Checkout using RockRed Card” confirmation button 218 that, when selected, completes the purchase transaction using the financial services application 120. To complete the purchase transaction, the financial services application 120 transmits personal information of the end user 150, such as personal identification information (e.g., username and password) or personal account information (e.g., credit card account information) to the financial services server 140, where the purchase transaction is verified. [0051] By completing the purchase transaction using the financial services application 120, the end user 150 avoids providing personal information (e.g., credit card information) to a retailer via the retailer application 110, thereby improving the security functionality of the computer by protecting the user's personal information from being compromised.)




Claim 12. 

Rejected using the same rationale as Claim 1. 

Claim 16. 

Rejected using the same rationale as Claim 6. 

Claim 17. 

Rejected using the same rationale as Claim 7. 

Claim 19. 

Rejected using the same rationale as Claim 11. 

Claim 20. 

Rejected using the same rationale as Claim 1. 


Claim 2-3 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo (US 20140244453) in view of Chen (US 20170109178), and further in view of Law (US 20130085936).


Claim 2. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

wherein the client record includes a user preference defining 

(Rephlo – [0051] the customer may opt-in via a setting set by the customer in a settings profile associated with the customer. For example, a customer could log in to an online banking application associated with the institution and set a setting in a setting profile associated with the customer. The settings profile also may allow the customer to provide the login information via, for example, the online banking application. Once the institution has received the opt-in, the institution may save a setting ( e.g., a flag in an account associated with the customer) in an account database.)

resource request message

(Rephlo – [0017] merchant may email a receipt or bill to an email address designated by the user. [0023] a cardholder may opt-in to automated scanning of their e-mail inbox to search for e-receipts. Once opted in, an institution may check each incoming and/or existing e-mail for receipt, purchase, and/or other financial information… The institution may use various algorithms for identifying the e-receipts, such as, for example, scanning the subject of the email for keywords ( e.g., "receipt", "e-receipt" or other like terms that may be used to identify e-receipts) and/or known merchant names. [0053] institution may retrieve the retailer name, purchase price, and description of the item (including, but not limited to, name and/or SKU level data). [claim 8] electronically scanning email of a customer in an email system to identify one or more emails that includes an electronic receipt [0051])


Rephlo does not explicitly teach the following limitations, however Law further teaches:

a scheduling criteria based on a due date associated with the [resource request message], and wherein allocating the resource includes allocating the resource based on the defined scheduling criteria.  


(Law – [0101] the billing options 460 also allows the user to customize the automatic payment settings using the interface in area 464. These automatic payment settings are used to determine the way in which the automatic payments are made, as described earlier with respect to block 290. The automatic payment settings may include which of the payment accounts are to be used, and the scheduling of the payments. Non-limiting examples of payment amounts and schedules include the following: the minimum amount of the bill is to be paid on the date that the bill is received;


Examiner Note: Spec 0098 “The scheduling criteria may be based on a due data specified in an identified resource request message. To illustrate, the transferor entity may prefer to transfer resource associated with the resource request message on the same day that the payment request is received. In some other examples, the transferor entity may prefer to transfer resource associated with the resource request message no earlier than two days before the payment due date specified on a bill payment notification e-mail.”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rephlo with Law in order to allow the user to customize automatic payment settings for a particular amount to be made and specify the scheduling of said payments [Law – 0101].


Claim 3. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

wherein the client record includes a user preference defining 

(Rephlo – [0051] the customer may opt-in via a setting set by the customer in a settings profile associated with the customer. For example, a customer could log in to an online banking application associated with the institution and set a setting in a setting profile associated with the customer. The settings profile also may allow the customer to provide the login information via, for example, the online banking application. Once the institution has received the opt-in, the institution may save a setting ( e.g., a flag in an account associated with the customer) in an account database.)


Rephlo does not explicitly teach the following limitations, however Law further teaches:

a transfer amount criteria including at least one of a full amount, a percentage amount, and a minimum amount, and wherein allocating the resource includes allocating the resource based on the transfer amount criteria.  

(Law – [0101] the billing options 460 also allows the user to customize the automatic payment settings using the interface in area 464. These automatic payment settings are used to determine the way in which the automatic payments are made, as described earlier with respect to block 290. The automatic payment settings may include which of the payment accounts are to be used, and the scheduling of the payments. Non-limiting examples of payment amounts and schedules include the following: the minimum amount of the bill is to be paid on the date that the bill is received;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rephlo with Law in order to allow the user to customize automatic payment settings for a particular amount to be made and specify the scheduling of said payments [Law – 0101].

Claim 13. 

Rejected using the same rationale as Claim 2. 


Claim 14. 

Rejected using the same rationale as Claim 3. 



Claim 5, 8, 10, 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo (US 20140244453) in view of Chen (US 20170109178), and further in view of Kelly (US 20110251952).


Claim 5. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

identified resource request message

(Rephlo – [0017] merchant may email a receipt or bill to an email address designated by the user. [0023] a cardholder may opt-in to automated scanning of their e-mail inbox to search for e-receipts. Once opted in, an institution may check each incoming and/or existing e-mail for receipt, purchase, and/or other financial information… The institution may use various algorithms for identifying the e-receipts, such as, for example, scanning the subject of the email for keywords ( e.g., "receipt", "e-receipt" or other like terms that may be used to identify e-receipts) and/or known merchant names. [0053] institution may retrieve the retailer name, purchase price, and description of the item (including, but not limited to, name and/or SKU level data). [claim 8] electronically scanning email of a customer in an email system to identify one or more emails that includes an electronic receipt [0051])


Rephlo does not explicitly teach the following limitations, however Kelly teaches: 


wherein the client record is associated with an existing recipient list, and wherein the instructions, when executed, further configure the processor for appending a new recipient associated with the [identified resource request message] to the existing recipient list.  


(Kelly – [0143] The Consumer is preferably able to remove or add billers to this list on an ad-hoc basis; [0228] The consumer 602 creates a sign-on with entity 604 at 634 and a list of online billers is provided at 636. The consumer selects a biller for enrollment at 642. Entity 604 submits an enrollment request at 644 (may include. e.g. the originating FI's ID and a consumer ID, as at 646), and PNO processes same at 648. [0234])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rephlo with Kelly in order to add or remove billers to a recipient list on an ad-hoc basis with respect to an e-bill [Kelly – 0143, 0200].


Claim 8. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

wherein the message account is an electronic mail (e-mail) account associated with the user of the client device, and 

(Rephlo - [0035] Email system 208 may maintain email accounts for a plurality of account holders. An account holder may establish a username and password to enable the account holder to log in and access email messages.  [0038] client device 302 also may be a mobile device…running google android)

Rephlo does not explicitly teach the following limitations, however Kelly teaches: 

wherein the resource request message is a bill payment notification e-mail generated by the recipient entity.  

(Kelly – [0200] Utilizing a service from payment network operator 2008, the biller could still send an electronic notification to the payer with an attachment containing the full statement or a secure link to the full statement)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rephlo with Kelly in order to add or remove billers to a recipient list on an ad-hoc basis with respect to an e-bill [Kelly – 0143, 0200].

Claim 10. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

wherein identifying the resource request message includes identifying that a message includes 

(Rephlo – [0017] merchant may email a receipt or bill to an email address designated by the user. [0023] a cardholder may opt-in to automated scanning of their e-mail inbox to search for e-receipts. Once opted in, an institution may check each incoming and/or existing e-mail for receipt, purchase, and/or other financial information… The institution may use various algorithms for identifying the e-receipts, such as, for example, scanning the subject of the email for keywords (e.g., "receipt", "e-receipt" or other like terms that may be used to identify e-receipts) and/or known merchant names. [0053] institution may retrieve the retailer name, purchase price, and description of the item (including, but not limited to, name and/or SKU level data). [claim 8] electronically scanning email of a customer in an email system to identify one or more emails that includes an electronic receipt [0051])


Rephlo does not explicitly teach the following limitations, however Kelly teaches: 


an account number of an entity included in an existing recipient list associated with the client record.  

(Kelly – [0143] The Consumer is preferably able to remove or add billers to this list on an ad-hoc basis; [0228] The consumer 602 creates a sign-on with entity 604 at 634 and a list of online billers is provided at 636. The consumer selects a biller for enrollment at 642. Entity 604 submits an enrollment request at 644 (may include. e.g. the originating FI's ID and a consumer ID, as at 646), and PNO processes same at 648. [0234] Given the teachings herein, the skilled artisan will appreciate that exemplary contents of the e-bill file could include the Biller Account number and the amount due; [Fig. 9, 938 “Add Biller Account Number to relationship table if it does not exist”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rephlo with Kelly in order to add or remove billers to a recipient list on an ad-hoc basis with respect to an e-bill [Kelly – 0143, 0200].

Claim 15. 

Rejected using the same rationale as Claim 5. 

Claim 18. 

Rejected using the same rationale as Claim 8. 


Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	


Greene (US 20040225609) is directed to an electronic bill presentation and payment system and, more particularly, to an electronic bill presentation and payment system in which a payer has access to one or more financial institutions information and one or more billing companies information and billing data through a single Web site.

Crawford (US 20160125408) provides a dynamic personalizable automated finance management system that provides a financial management platform that enables users to easily generate a plurality of customized rules or conditions associated with one or more accounts thereby creating account plans that intelligently and passively execute the transfer of funds among accounts.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695